UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1526


HIWOT WELDE MARIAM TEKLE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 24, 2010              Decided:   March 9, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zewdu A. Derseh, Silver Spring, Maryland, for Petitioner. Tony
West, Assistant Attorney General, Emily Anne Radford, Assistant
Director, Patrick J. Glen, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hiwot   Welde    Mariam     Tekle,          a    native    and     citizen        of

Ethiopia,      petitions     for     review     of    an       order     of    the    Board      of

Immigration Appeals dismissing her appeal from the immigration

judge’s    denial      of    her     requests        for       asylum,        withholding       of

removal, and protection under the Convention Against Torture.

               Tekle   first       challenges        the       determination         that       she

failed    to    establish      her    eligibility          for     asylum.           To   obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show      that     the   evidence            [s]he    presented         was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).          We have reviewed the evidence of record and

conclude that Tekle fails to show that the evidence compels a

contrary result.            We therefore find that substantial evidence

supports the denial of relief.

               Additionally, we uphold the denial of Tekle’s request

for withholding of removal.                “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                             Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                   Because Tekle failed to show



                                            2
that she is eligible for asylum, she cannot meet the higher

standard for withholding of removal.

           Finally,    we   find    that       substantial     evidence    supports

the finding that Tekle failed to meet the standard for relief

under the Convention Against Torture.                To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2009).                   We find that

Tekle   failed    to   make      the      requisite      showing       before      the

immigration court.

           Accordingly,     we     deny       the   petition   for     review.      We

dispense   with    oral     argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          3